Citation Nr: 1518575	
Decision Date: 04/30/15    Archive Date: 05/05/15

DOCKET NO.  10-30 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating, in excess of 40 percent, for varicose veins, left leg.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected varicose veins of the left leg.

3.  Entitlement to service connection for depression, to include as secondary to service-connected varicose veins of the left leg.  

4.  Entitlement to service connection for a heart condition, to include as secondary to service-connected varicose veins of the left leg.  

5.  Entitlement to service connection for eye condition, to include as secondary to service-connected varicose veins of the left leg.  

6.  Entitlement to service connection for peripheral neuropathy of the right leg, to include as secondary to service-connected varicose veins of the left leg.
7.  Entitlement to service connection for peripheral neuropathy of the left leg, to include as secondary to service-connected varicose veins of the left leg.

8.  Entitlement to a total disability rating based upon individual umemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran had active duty service from February 1974 to May 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2009 and June 2009 rating decisions of the Regional Office (RO) of the Department of Veterans Affairs (VA) in San Juan, Puerto Rico.

A review of the Virtual VA paperless claims processing system was conducted.

The issues of entitlement to an increased rating, in excess of 40 percent for varicose veins of the left leg, entitlement to service connection for hypertension to include as secondary to service-connected varicose veins of the left leg, entitlement to service connection for depression to include as secondary to service-connected varicose veins of the left leg, and entitlement to a total disability rating based upon individual umemployability (TDIU) due to service-connected disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The more probative evidence fails to demonstrate that the Veteran has a heart condition that is related to his active duty service, to include as secondary to his service-connected varicose veins of the left leg.

2.  The more probative evidence fails to demonstrate that the Veteran has an eye disorder that is related to his active duty service, to include as secondary to his service-connected varicose veins of the left leg.

3.  The more probative evidence fails to demonstrate that the Veteran has peripheral neuropathy of the right leg that is related to his active duty service, to include as secondary to his service-connected varicose veins of the left leg.

4.  The more probative evidence fails to demonstrate that the Veteran has peripheral neuropathy of the left leg that is related to his active duty service, to include as secondary to his service-connected varicose veins of the left leg.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for a heart condition are not met, to include on a secondary basis.  38 U.S.C.A. §§ 1101, 1110 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2014).

2.  The criteria for the establishment of service connection for an eye disorder are not met, to include on a secondary basis.  38 U.S.C.A. §§ 1101, 1110 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2014).

3.  The criteria for the establishment of service connection for peripheral neuropathy of the right leg are not met, to include on a secondary basis.  38 U.S.C.A. §§ 1101, 1110 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2014).

4.  The criteria for the establishment of service connection for peripheral neuropathy of the left leg are not met, to include on a secondary basis.  38 U.S.C.A. §§ 1101, 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

After the claims were received, in December 2008 and May 2009, the RO advised the claimant by letter of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  The duty to notify is satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. 473 (2006).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records, including private medical records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment records and VA medical records.  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  An adequate examination must consider the issue at hand and provide sufficient analysis for the Board to weigh that examination against others.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  However, "there is no reasons or bases requirement imposed on examiners."  Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012).  Rather, a medical opinion is adequate when it is based on consideration of the veteran's prior medical history and examinations, and the final report describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The Board finds that the VA examinations provided are adequate under the law.

All appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2014).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.

Merits of the Claims

The Veteran seeks service connection for a heart condition, an eye disorder, and peripheral neuropathy of the right and left legs that he believes is related to or caused by his service-connected varicose veins of the left leg.  There is no competent, probative evidence linking his claimed disorders to military service or secondarily to his service-connected varicose veins of the left leg and the claims will be denied.  38 C.F.R. § 3.102.

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110.  With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.

However, the U.S. Court of Appeals for the Federal Circuit held that the continuity of symptomatology language in § 3.303(b) "restricts itself to chronic diseases" found in 38 C.F.R. § 3.309(a).  Walker v. Shinseki 708 F.3d 1331 (Fed. Cir. 2013) ("Nothing in § 3.303(b) suggests that the regulation would have any effect beyond affording an alternative route for proving service connection for chronic diseases."). If a veteran served continuously for ninety (90) or more days during a period of war or after December 31, 1946, and if a listed disease became manifest to a degree of 10 percent or more within one year from the date of the veteran's termination of such service, that condition would be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  Such a presumption would be rebuttable, however, by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of a service-connected disease or injury or that a service-connected disease or injury has chronically worsened the disability for which service connection is sought.  38 C.F.R. § 3.310(a) (2014); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

I.  Heart Condition

The Veteran contends that he has a heart condition as a result of his service-connected varicose veins of the left leg.  

A June 2010 VA treatment record assessed that the Veteran had coronary artery disease as noted on a cardiovascular stress test.  Therefore the Veteran has a current disability as required by 38 C.F.R. § 3.303.  
While the Veteran has a current disability there is no evidence that the Veteran had a heart condition during active duty service and no link between any current disability and his active duty service.  

The Veteran's service treatment records are absent any complaints of chest pain or evidence of a diagnosis of a heart condition.  Therefore there is no evidence of service incurrence.  The Veteran also does not contend that his current heart condition is related to his active duty service; rather, the Veteran contends that it is secondary to his service-connected varicose veins of the left leg.  Given these facts, and a lack of any indication of a direct link between any current heart condition and his service, the Board finds that no further medical opinion is required and service connection is not warranted on a direct basis.

Post service treatment records do not note complaints of a heart disorder prior to 2009.  Indeed, prior to the June 2010 diagnosis in the VA treatment records, there was no indication that the Veteran had a diagnosed heart condition, rather the Veteran had only occasionally recurring chest pains of unknown origin.  Also, there is nothing in the medical records that supports a link between the Veteran's varicose veins of the left leg and any heart condition.  The Board acknowledges his private examiner's letter dated in April 2009 which noted that the Veteran complained of chest pain, but the examiner did not provide any link between any current heart condition and the Veteran's vericose veins of the left leg.  Therefore the Veteran's claim must be denied on a secondary basis.  

The Board finds that the medical evidence is more probative than the Veteran's lay statements.  Whether the Veteran's condition of coronary artery disease was caused or aggravated by his service-connected varicose veins of the left leg cannot be determined by mere observation alone.  The Board finds that determining the exact cause of the Veteran's coronary artery disease is not within the realm of knowledge of a non-expert given the above facts.  As the evidence does not show that the Veteran has expertise in medical matters, the Board concludes that his nexus opinion in this regard is not competent evidence and therefore is not probative of whether service-connected varicose veins of the left leg caused or aggravated his coronary artery disease.  Thus, the Veteran's statements are afforded less probative value with respect to the medical question of whether he has coronary artery disease that is related to his service-connected varicose veins of the left leg.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

II.  Eye Condition

The Veteran contends that he has an eye condition that is related to his active duty service or alternatively to his service-connected varicose veins of the left leg.  

In this instance, the evidence fails to demonstrate the Veteran has been diagnosed with an eye condition.  The Veteran's VA treatment records are absent any complaints of eye problems or vision issues.  A December 2004 retinal examination associated with the Veteran's nonservice-connected diabetes mellitus, type II, noted that the Veteran's eye examination was normal.  A subsequent August 2007 VA treatment record again noted no eye problems.  The treatment record noted that the Veteran's pupils were equally reactive to light and accommodation.  

Therefore, the Board finds that the Veteran does not have a current eye disability.  To prevail on the issue of service connection, there must be medical evidence of a current disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection); Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in the absence of proof of a present disability, there can be no valid claim for service connection as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability).  

III.  Peripheral Neuropathy-Right and Left Leg

The Veteran contends that he has peripheral neuropathy of the right and left legs as a result of his service-connected varicose veins of the left leg.  

The Veteran was diagnosed with bilateral lower extremity peripheral neuropathy in a December 2008 VA examination.  Therefore the Veteran has a current disability as required by 38 C.F.R. § 3.303. 

The Veteran's service treatment records are absent any diagnoses of peripheral neuropathy and there is no indication that the Veteran's bilateral peripheral neuropathy is linked to his active duty service or any incident therein.  The Veteran also does not contend that his current peripheral neuropathy is related to his active duty service; rather, the Veteran contends that it is secondary to his service-connected varicose veins of the left leg.  Given these facts, and a lack of any indication of a direct link between the Veteran's current bilateral peripheral neuropathy and his service, the Board finds that no further medical opinion is required and service connection is not warranted on a direct basis.

The issue of secondary service connection was addressed by a December 2008 VA examination.  The examiner opined that the Veteran's bilateral peripheral neuropathy was not caused by or the result of his service-connected varicose veins of the left leg because there is no anatomic or physiologic relationship between varicose veins (or chronic venous insufficiency) and peripheral neuropathy.  The examiner further opined that the Veteran's bilateral peripheral neuropathy is most likely caused by his nonservice-connected diabetes mellitus, type II, not by his varicose veins.  Therefore the medical evidence does not support service connection on a secondary basis. 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert, denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

In weighing lay evidence, the Board must render a finding with regard to both competency and credibility.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

In addition, as noted above, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.  In addition, the U.S. Court of Appeals for Veterans Claims (Court) held that the credibility of lay evidence can be affected and even impeached by factors such as inconsistent statements, internal inconsistency of statements, and inconsistency with other evidence of record.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997).

In this instance, the evidence fails to demonstrate the Veteran's bilateral peripheral neuropathy warrants service connection on either a direct or a secondary basis.  There is no evidence that the Veteran complained with any symptoms associated with peripheral neuropathy in service despite multiple records noting complaints of other ailments.  Moreover, the Veteran himself does not contend that his peripheral neuropathy is related to his active duty service, rather he believes his bilateral peripheral neuropathy to be caused by his varicose veins of the left leg.  The competent evidence shows that the Veteran's bilateral peripheral neuropathy is not related to or aggravated by his varicose veins of the left leg.  Therefore, service-connection on a secondary basis is also denied.

The Board finds that the medical evidence is more probative than the Veteran's lay statements.  The December 2008 VA examination opinion reflects review of the Veteran's treatment records and provides a reasoned medical opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Whether the Veteran's condition of bilateral peripheral neuropathy was caused or aggravated by his service-connected varicose veins of the left leg cannot be determined by mere observation alone.  The Board finds that determining the exact cause of the Veteran's peripheral neuropathy is not within the realm of knowledge of a non-expert given the above facts.  As the evidence does not show that the Veteran has expertise in medical matters, the Board concludes that his nexus opinion in this regard is not competent evidence and therefore is not probative of whether service-connected varicose veins of the left leg caused or aggravated his bilateral peripheral neuropathy.  Thus, the Veteran's statements are afforded less probative value with respect to the medical question of whether he has bilateral peripheral neuropathy that was related to his service-connected varicose veins of the left leg.

The December 2008 VA examiner's opinions regarding the etiology of the Veteran's bilateral peripheral neuropathy is the most probative medical evidence addressing the etiology of the Veteran's disorder, because this evidence is factually informed, medically based and responsive to this inquiry.  The examiners provided a full and complete rationale for the opinions.  As held by the Court, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches".  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.  Thus, in this case, the Board finds that the VA examiners' opinions are entitled to the most probative weight regarding the etiology of the Veteran's bilateral peripheral neuropathy.

Therefore, given the records before it, the Board finds that the evidence against the claims is more probative than the evidence in favor of the claims.  Therefore, the Veteran's claims for service connection for an eye disorder and peripheral neuropathy of the right and left leg must be denied and the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A.§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).



ORDER

Service connection for a heart condition, to include as secondary to service-connected varicose veins of the left leg, is denied.

Service connection for eye condition, to include as secondary to service-connected varicose veins of the left leg, is denied. 

Service connection for peripheral neuropathy of the right leg, to include as secondary to service-connected varicose veins of the left leg, is denied.

Service connection for peripheral neuropathy of the left leg, to include as secondary to service-connected varicose veins of the left leg, denied.  


REMAND

The Veteran is service-connected for varicose veins of the left leg, currently evaluated as 40 percent disabling.  In the April 2012 Supplemental Statement of the Case, the RO relied on a February 2011 VA examination in assigning the Veteran's 40 percent evaluation.  However, in a February 2015 statement from his representative, it was noted that the Veteran had last received a VA examination addressing the severity of his varicose veins in February 2011.  VA is required to afford the Veteran a contemporaneous VA examination to assess the current nature, extent and severity of his service-connected varicose vein disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Therefore, a new VA examination is warranted.  See VAOPGCPREC 11-95 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination); Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).

The Veteran was afforded a VA examination that addressed his hypertension in January 2009; however, while the examiner provided a thorough opinion with regard to the issue of secondary service connection as due to medication associated with the Veteran's service-connected varicose veins of the left leg, there was no opinion regarding secondary service connection as due to varicose veins of the left leg.  Therefore a new examination is warranted.  Once VA provides a Veteran with a medical examination, due process requires that the examination provided be an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

A psychiatric evaluation was requested during the Veteran's active duty following several incidents of misbehavior.  In the May 1974 in-service psychiatric evaluation the examiner noted that the Veteran failed to interact well with others, had very little motivation, and was very immature.  The examiner diagnosed him with chronic, moderate immature personality disorder; manifested by anorexia, insomnia, and poor functioning.  Post-service treatment records indicate that the Veteran has been diagnosed with depression.  Although, the January 2009 VA examination determined that the Veteran did not have an Axis I diagnosis.  

Because it is unclear exactly what the Veteran's psychiatric diagnosis is and because there is evidence of psychiatric treatment in service, the Board finds that an examination is required to address whether the Veteran has a current psychiatric diagnosis that is related to psychiatric problems in service.  If it is determined that the Veteran had a personality disorder that pre-existed service, an opinion regarding whether any current psychiatric diagnosis was super-imposed on his diagnosis of a personality disorder is also required.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

Finally, adjudication of the Veteran's claim for TDIU is inextricably intertwined with the varicose veins of the left leg claim and potentially the hypertension and depression claims.  Therefore, the Board also finds that adjudication of the TDIU request must also be placed on hold until the AOJ adjudicates the above stated claims and then the TDIU request must be readjudicated.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current degree of severity of his service-connected varicose veins of the left leg.  The claims file, to include a copy of this remand must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  The examiner should elicit a complete history from the Veteran.

All pertinent symptomatology, to include whether there is persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration or whether there is massive board-like edema with constant pain at rest.  In addition, the examiner should opine as to the general functional and occupational limitations caused by the Veteran's varicose veins of the left leg.

2.  The Veteran should be afforded an appropriate VA examination to determine the nature and etiology of his hypertension.  All indicated evaluations, studies, and tests deemed necessary should be accomplished and all findings reported in detail.  The claims file, to include a copy of this remand must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.

The examiner should address whether the Veteran's hypertension is proximately due to, or alternatively, aggravated by the Veteran's service-connected varicose veins of the left leg.  The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

The examiner should provide a thorough rationale for his or her conclusion and confirm that the claims file was available for review.  Please send the claims folder to the examiner for review in conjunction with the examination.

3.  Schedule the Veteran for a psychiatric examination by an appropriate examiner.  The purpose of the examination is to determine the nature of the Veteran's claimed psychiatric disorder and whether any identified disorder began during active service or is related to any incident of service, including super-imposed on a pre-existing personality disorder.  The following considerations must govern the examination:

(a).  The claims file and a copy of this remand must be made available to the examiner, who must acknowledge receipt and review of these materials in any report generated.

(b).  The examiner must review all medical evidence associated with the claims file.  In particular, the Board draws the examiner's attention to the in-service diagnosis of immature personality disorder and the current treatment records that provide a diagnosis of depression as well as the letter from his private treating physician dated in April 2009.

(c).  All indicated testing must be accomplished.  The examiner must consider the Veteran's lay testimony and note in his or her report whether there is a medical basis for corroborating or discounting the credibility or reliability of the Veteran. 

(d).  The examiner must provide a diagnosis for any psychiatric disorder found from considering the claims file and from examining the Veteran.
(e)  For any psychiatric disability diagnosed, the examiner must specifically opine whether that disability (1) began during service, or (2) is related to any incident of service, to include being super imposed on an already existing personality disorder. 

(f).  In all conclusions, the examiner must identify and explain the medical bases of his or her opinion with reference to the claims file.

(g).  The mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran.  By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim.  These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; conducted any necessary clinical testing or interview with the Veteran, and whether the examiner explained the factual and medical bases for any opinion.

4.  Review the examination report to ensure that it complies with this remand.  If deficient in any manner, corrective procedures should be implemented at once.

5.  After any additional notification and/or development that the RO deems necessary is undertaken, the Veteran's claims should be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Bradley W. Hennings
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


